IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS

                                   NO. 0530-15 & 0531-15


                        KENNETH PAUL LAWRENCE, Appellant

                                               v.

                                  THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE FIFTH COURT OF APPEALS
                            COLLIN COUNTY

              PER CURIAM . KEASLER and HERVEY JJ., dissent.

                                           ORDER

              The petition for discretionary review violates Rules of Appellate Procedure

68.4(j), and 9.4(i)(2)(D), because it does not contain a copy of the opinion of the court of

appeals, and the petition exceeds the proper page limit.

              The petition is struck. See Texas Rule of Appellate Procedure 68.6.

              The petitioner may redraw the petition. The redrawn petition and copies must

be filed in the Court of Criminal Appeals within thirty days after the date of this order.


Filed: June 17, 2015
Do Not Publish